Title: From George Washington to Moustier, 18 October 1788
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



⟨Sir,⟩
Mount Vernon Oct: 18th 1788

It was not until the last evening, that I had the pleasure of receiving the letter which your Excellency, did me the honor to write to me, on the 5th of this Month, from Boston. So that I could not have an opportunity of returning my acknowledgment, before the Post which will depart the 21st from Alexandria, to the Northward. I hope, however, it will be in time to meet you at New York, or on the road; with assurances, that I shall be at home at the period proposed and that I anticipate very great happiness from your intended visit. The Lady, who has taken so much interest in the New World as to honor it with her presence, may be assured t⟨hat⟩ I shall cordially rejoice in an occasion of demonstrating how welcome she ⟨is.⟩ I shall also expect that your Nephew ⟨and⟩ M. dupont will not fail to lay me ⟨under⟩ additional obligations, by being of your Party.
As I now promise myself, in ⟨so⟩ few days, to have the felicity of a pe⟨rso⟩nal acquaintance & oral communication with your Excellency I will not ⟨enlarge,⟩ at this time, any farther than to exp⟨ress⟩ an earnest hope, that you will, by ⟨tra⟩velling, have found repeated circumstances to convince you of the ge⟨neral⟩ good will of the Americans for yo⟨ur⟩ Nation. Be persuaded, Sir, the ⟨sligh⟩test suggestion, or the very suspicion ⟨that⟩ a few individuals had been want(ing) in respect to the representative of ⟨your⟩ Sovereign, would have excited ⟨an⟩ universal indignation against ⟨them⟩. Of the sincere desire which prev⟨ails⟩

throughout the United States to promote and extend the most liberal intercourse with France, on a footing of reciprocal advantage, I flatter myself, it would not be more difficult to adduce demonstrations; than of the profound respect and real esteem, with which I have the honor to be Sir, Your Excellency’s Most Obedient and Most Hble Servt

Go: Washington

